DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 83-93, 95-103 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Branemark shows a similarly configured angled zygomatic dental implant, however it does not provide the combination of a bore-central axis having an angle of 40 to about 65 degrees relative to the main-central axis of the generally cylindrical body with a ratio of the maximum outer diameter of the cylindrical body to a thinnest portion formed by the angled bore being about 50 to about 75, thus resulting in a thinnest portion that is much thinner than the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772